DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant' s amendment filed (03/03/2022). Claims 1-15 cancelled by the applicant. Claims 16- 35 are pending and an action on the merits is as follows.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  16, 21-23, 25-28, and 32 are rejected under 35 U.S.C. 102 a1/a2 as being anticipated by YAN (US2015/0054398 A1).
Regarding claim 16, Yan discloses  (Figures 1-9 and corresponding text); (Figure 1-4; figured 1-2 reproduced below) an electron emitter (100)  comprising: an emitter tip (102) with a tip platform (202) comprising a single crystal material(π11-π12), the emitter tip having an apex with a diameter of larger than 0.05 micrometer (tip  platform 500nm or less); and a work-function-lowering material (402) coated on the apex (202).
     
    PNG
    media_image1.png
    191
    151
    media_image1.png
    Greyscale
                             
    PNG
    media_image2.png
    173
    138
    media_image2.png
    Greyscale

Regarding claim 19,  Yan wherein the single crystal material comprises at least one of a boride compound of hafnium, zirconium, tantalum, titanium, tungsten, molybdenum, niobium, or lanthanum (π19).
Regarding claim 21,  Yan discloses a vertical tip platform oriented along the axial direction ( crystal direction) of the single crystal Walfram (W, 100) and perpendicular to the axial direction (crystal
plane)
Regarding claim 22,  Yan discloses wherein the apex coated with the work-function-lowering material has an operating temperature of less than 1800 K (π61, π74).
Regarding claim 23,  Yan discloses, wherein the apex coated with the work-function-lowering material has an operating temperature of more than 300 K (π61, π74).
Regarding claim 25,  Yan discloses (Figure 2) wherein the diameter of the apex (202  platform) is less than 10 micrometer (π62,)
 Regarding claim 26,  Yan discloses (Figure 2) wherein the diameter of the apex is less than 1 micrometer (π62).
Regarding claim 27,  Yan discloses wherein the apex (202, platform) of the emitter tip (102) comprises a planar region (π62, π18), 
Regarding claim 28, Yan discloses wherein the apex (202, platform) comprises an emission area of the emitter tip (102), the emission area emitting an electron beam (π3-π6, π42,π57).
Regarding claim 32,  Yan discloses the work-function-lowering material comprises. at least one of an oxide compound of zirconium, hafnium, titanium, scandium, yttrium, vanadium, lanthanum, praseodymium, neodymium, samarium, europium, gadolinium, terbium, dysprosium, holmium, erbium, ytterbium, lutetium, or thorium, or at least one of a nitride compound of zirconium, titanium, niobium, scandium, vanadium, or lanthanum, or at least one of an oxynitride compound of zirconium, hafnium, titanium, scandium, yttrium, vanadium, lanthanum, praseodymium, neodymium, samarium, europium, gadolinium, terbium, dysprosium, holmium, erbium, ytterbium, lutetium, niobium, or thorium (π10-π13);( π19-π21).
Claim 16-18 ,20, 24, 29-31, and 34 are rejected under 35 U.S.C. 102 a1/a2 as being anticipated by Swanson et al. (EP1950786 A2)   (Swanson, hereafter).
Regarding claim 16, Yan discloses  (Figures 1-5 and corresponding text); (Figure 1) an electron emitter (104) comprising: an emitter tip (106)  comprising a single crystal material, the emitter tip(106) having an apex with a diameter of larger than 0.05 micrometer (π18); and a work-function-lowering material coated on the apex (π23, π30).
Regarding claim 17,  Swanson discloses wherein the single crystal material comprises at least one of tungsten, molybdenum, iridium, or rhenium (π19-π20).
Regarding claim 18,  Swanson discloses wherein the single crystal material comprises at least one of a carbide compound of hafnium, zirconium, tantalum, titanium, tungsten, molybdenum, or niobium (π19-π20).
Regarding claim 20,  Swanson discloses wherein the single crystal material has at least one of a <100>, <110>, <111>, or <310> crystal orientation (π19)
Regarding claim 24  Swanson discloses (Figure 1) wherein the emitter (104) is a portion of a thermal field emission cathode (π18).
Regarding claim 33, Swanson disclose (Figure 1) a thermal field emission cathode, comprising: an emitter (100) comprising: an emitter tip (106) comprising a single crystal material, the emitter tip (106) having an apex with a diameter of larger than 0.05 micrometer (π18) (500nm); and a work-function-lowering material coated on the apex (π23,π30); and a heating component (102) configured to provide thermal energy to the emitter (π18).
Regarding claims 29-31 and 34, These limitations as written are considered desired results. No structural limitation can be ascertained from these limitations as such they are considered not germane to the device as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over YAN (US2015/0054398) A1 in view of  Han et al. (US2012/0241606) (Han, hereafter)
 An electron beam tool, has not been given patentable weight because it has been held that a
preamble is denied the effect of a limitation where the claim following the preamble is a
self-contained description of the structure not depending for completeness upon the introductory
 Yan  discloses an electron beam tool comprising: an emitter(104) configured to release field emission electrons no number), the emitter (100)  comprising: an emitter tip (102) with a tip platform (202) comprising a single crystal material(π11-π12), the emitter tip having an apex with a diameter of larger than 0.05 micrometer (tip  platform 500nm or less); and a work-function-lowering material (402) coated on the apex (202). Yan fails to disclose a first deflector system configured to split the field emission electrons into an array of electron beams.
Han discloses a multiple-beamlet electron beam imaging apparatus for imaging a surface of a target substrate, comprising a beam splitter lens array forming a primary beamlet array by splitting the illumination beam (see paragraph [0019], and Figs. l to 4, etc.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tool of Yan wherein a first deflector system configured to split the field emission electrons into an array of electron beams  in order to capture enough image data to detect defects in a target as disclosed by Han.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879